

117 S525 IS: Lawful Interstate Transportation of Firearms Act
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 525IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Mr. Daines (for himself, Mr. Crapo, Mr. Lankford, Mr. Cruz, Mr. Rounds, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to more comprehensively address the interstate transportation of firearms or ammunition.1.Short titleThis Act may be cited as the Lawful Interstate Transportation of Firearms Act.2.Interstate transportation of firearms or ammunition(a)In generalSection 926A of title 18, United States Code, is amended to read as follows:926A.Interstate transportation of firearms or ammunition(a)Notwithstanding any provision of any law, rule, or regulation of a State or any political subdivision thereof:(1)A person who is not prohibited by this chapter from possessing, transporting, shipping, or receiving a firearm or ammunition shall be entitled to transport a firearm for any lawful purpose from any place where the person may lawfully possess, carry, or transport the firearm to any other such place if, during the transportation, the firearm is unloaded, and—(A)if the transportation is by motor vehicle, the firearm is not directly accessible from the passenger compartment of the vehicle, and, if the vehicle is without a compartment separate from the passenger compartment, the firearm is in a locked container other than the glove compartment or console, or is secured by a secure gun storage or safety device; or(B)if the transportation is by other means, the firearm is in a locked container or secured by a secure gun storage or safety device.(2)A person who is not prohibited by this chapter from possessing, transporting, shipping, or receiving a firearm or ammunition shall be entitled to transport ammunition, or any detachable magazine or feeding device for ammunition, for any lawful purpose from any place where the person may lawfully possess, carry, or transport the ammunition, magazine, or feeding device to any other such place if, during the transportation, the ammunition, magazine, or feeding device is not loaded into a firearm, and—(A)if the transportation is by motor vehicle, the ammunition, magazine, or feeding device is not directly accessible from the passenger compartment of the vehicle, and, if the vehicle is without a compartment separate from the passenger compartment, the ammunition, magazine, or feeding device is in a locked container other than the glove compartment or console; or(B)if the transportation is by other means, the ammunition, magazine, or feeding device is in a locked container.(b)In subsection (a), the term transport includes staying in temporary lodging overnight, stopping for food, fuel, vehicle maintenance, an emergency, medical treatment, or any other activity incidental to the transport.(c)(1)A person who is transporting a firearm, ammunition, magazine, or feeding device may not be arrested or otherwise detained for violation of any law or any rule or regulation of a State or any political subdivision thereof related solely to the possession, transportation, or carrying of firearms, ammunition, magazine, or feeding device unless there is probable cause to believe that the person is doing so in a manner not provided for in subsection (a).(2)When a person asserts this section as a defense in a criminal proceeding, the prosecution shall bear the burden of proving, beyond a reasonable doubt, that the conduct of the person did not satisfy the conditions set forth in subsection (a).(3)When a person successfully asserts this section as a defense in a criminal proceeding, the court shall award the prevailing defendant a reasonable attorney’s fee.(d)(1)A person who is deprived of any right, privilege, or immunity secured by this section, section 926B or 926C, under color of any statute, ordinance, regulation, custom, or usage of any State or any political subdivision thereof, may bring an action in any appropriate court against any other person, including a State or political subdivision thereof, who causes the person to be subject to the deprivation, for damages and other appropriate relief.(2)The court shall award a plaintiff prevailing in an action brought under paragraph (1) damages and such other relief as the court deems appropriate, including a reasonable attorney's fee..(b)Clerical amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by striking the item relating to section 926A and inserting the following:926A. Interstate transportation of firearms or ammunition..